 Case 1:19-cr-00575-FB Document 228 Filed 01/12/21 Page 1 of 2 PageID #: 1356




                     CRIMINAL CAUSE FOR PLEADING

BEFORE: Magistrate Judge Roanne L. Mann DATE: January 12, 2021   TIME:10:30 am-11:45 am

DOCKET # 19-CR-575 (FB)

DEFENDANT:       George Campos
 X present          not present             cust.      X bail

DEFENSE COUNSEL: Florian Miedel
 X present   not present     CJA       X   Retained       Fed. Defenders

DEFENDANT:       Benito Dizenzo
 X present          not present             cust.      X bail

DEFENSE COUNSEL: James Monteleon
 X present   not present    CJA        X   Retained       Fed. Defenders

DEFENDANT:       John Simonlacaj
 X present          not present             cust.      X bail

DEFENSE COUNSEL: Glenn Colton
 X present   not present    CJA        X   Retained       Fed. Defenders


A.U.S.A.: Keith Edelman     CLERK: J. Proujansky

COURT REPORTER: C. Heading

   X         CASE CALLED

DEFTS.       X       SWORN
                 ARRAIGNED
         X        INFORMED OF RIGHTS
         X        WAIVE TRIAL BEFORE DISTRICT COURT

______ INITIAL APPEARANCE

  X    DEFT GEORGE CAMPOS ENTERS GUILTY PLEA TO COUNT 10 OF THE INDICTMENT

  X    DEFT BENITO DIZENZO ENTERS GUILTY PLEA TO COUNT 18 OF THE INDICTMENT

  X DEFT JOHN SIMONLACAJ ENTERS GUILTY PLEA TO COUNT 21 OF THE
     INDICTMENT

  X    COURT FINDS A FACTUAL BASIS FOR THE PLEAS.

  X    SENTENCING TO BE SET BY PROBATION
Case 1:19-cr-00575-FB Document 228 Filed 01/12/21 Page 2 of 2 PageID #: 1357




     BAIL CONT'D FOR DEFT.
     DEFT CONT'D IN CUSTODY.
     CASE ADJ'D TO                      FOR

     SPEEDY TRIAL INFO FOR DEFT            STILL IN EFFECT
     CODE TYPE        START           STOP
         ORDER / WAIVER EXECUTED & FILED.      ENT'D ON RECORD.

OTHER: PARTIES CONSENT TO PROCEED BY VIDEO. THE COURT FINDS THAT A REMOTE
PROCEEDING IS NECESSARY BECAUSE OF THE COVID-19 PANDEMIC. RULE 5 BRADY
ORDER STATED ON THE RECORD. PURSUANT TO FEDERAL RULE 11 OF CRIMINAL
PROCEDURE, MAGISTRATE MANN DID ADMINISTER THE ALLOCUTIONS. A FINDING HAS
BEEN MADE THAT THE PLEAS WERE MADE KNOWINGLY AND VOLUNTARILY AND THE
PLEAS WERE NOT COERCED. THE MAGISTRATE RECOMMENDS THAT THE PLEAS OF
GUILTY BE ACCEPTED.
